DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-20 are pending.
	
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Leibold on January 8, 2020.

5.	CLAIMS:
Please amend claims as follows:
1.         	(Currently Amended) A method for operating a collaboration conference, the method comprising:
receiving a subscription request from a first participant to the collaboration conference, the subscription request indicating a preference of the first participant to be notified when an audio portion of the collaboration conference is initiated;
storing the subscription request in a subscriber database of a collaboration conference system hosted by a telecommunications network;
receiving credential information from the first participant, the credential information associated with at least one entry in [[a]] the subscriber database 
accessing the subscriber database to authenticate the credential information from the first participant with the at least one entry in the subscriber database;
determining, based on the credential information, if the first participant has subscribed to a collaboration conferencing feature;
responsive to the authentication of the credential information and to the determination of the subscription to the collaboration conferencing feature, generating an authentication token associated with the at least one entry in the subscriber database;
transmitting the authentication token to a user's device associated with the first participant utilizing the telecommunications network, wherein the authentication token first participant, the collaboration conference, and the first participant’s role in the collaboration conference;
receiving a request to join the collaboration conference from a requesting device, the request comprising the authentication token;
authenticating the requesting device by comparing the authentication token in the request to a copy of the authentication token; 
when the requesting device is authenticated by the authentication token, permitting the requesting device to join the collaboration conference without requiring additional information from the requesting device;
receiving, during the collaboration conference, a request from a second participant of the collaboration conference to initiate the audio portion of the collaboration conference;
initiating the audio portion of the collaboration conference;
notifying the first participant that the audio portion of the collaboration conference has been initiated; and
permitting the first participant to join the audio portion of the collaboration conference.


Response to Arguments
6.	Applicant’s arguments filed on October 15, 2020 have been fully considered and they are persuasive.

Allowable Subject matter




Examiner’s Statement of Reasons for Allowance
8.	The following is an examiner’s statement of reasons for allowance:
Newly amended independent claim 1 and claim 11 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 7-15 of the remarks filed on October 15, 2020. The prior art of record do not teach receiving a subscription request from a first participant to join a collaborative conference, wherein the request includes a preference to by notified when the audio portion of the conference is started; and generating an authentication token when it is determined that the first participant’s credentials are valid and the participant’s subscription is verified, wherein the token identifies the first participant, the collaborative conference, the first participant’s role in the collaborative conference, and authenticates the requesting device; receiving a request from a second participant of the conference to join the audio portion of the conference and notifying the first participant that the audio portion of the conference has started. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-10 and 12-20 are also allowable by virtue of their dependence on the independent claims.




CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Karapantazis et al.(VoIP: A comprehensive survey on a promising technology) discloses using voice over IP (VoIP) technology for establishing an audio conference between a plurality of participants.    However, Karapantazis does not teach generating an authentication token when it is determined that a first participant’s credentials are valid and the participant’s subscription is verified, wherein the token identifies the first participant, the collaborative conference, the first participant’s role in the collaborative conference, and authenticates the requesting device; receiving a request from a second participant of the conference to join the audio portion of the conference and notifying the first participant that the audio portion of the conference has started. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438